            Case 2:19-cv-01451-MJP-MLP Document 40 Filed 06/02/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   KIER KEAND'E GARDNER,

 9                              Plaintiff,                  Case No. C19-1451-MJP-MLP

10          v.                                              ORDER RE: PLAINTIFF’S MOTION
                                                            TO FILE AN OVER-LENGTH BRIEF
11   WHATCOM COUNTY, et al.,

12                              Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Currently pending before the Court

15   is Plaintiff’s Motion to File an Over-Length Brief pursuant to Local Rule 7(f) (“Plaintiff’s

16   Motion”). (Dkt. # 38.) Plaintiff requests that the Court grant Plaintiff leave to file a 32-page

17   response brief to Defendants’ Motion for Summary Judgment (“Defendants’ Motion), which is

18   in excess of the 24-page limit established by Local Rule 7(e)(3) for a response to a motion for

19   summary judgment. (Id. at 1-2.) Plaintiff argues that leave is warranted because Plaintiff must

20   handwrite his brief, Plaintiff does not have access to a typewriter, and Defendants’ Motion

21   presents complex issues. (Id.)

22          Plaintiff’s Motion was noted by Plaintiff to be heard on June 12, 2020. (See Dkt. # 38.)

23   However, pursuant to Local Rule 7(d)(1), motions to file an over-length brief are to be noted on



     ORDER RE: PLAINTIFF’S MOTION TO FILE AN OVER-LENGTH BRIEF- 1
            Case 2:19-cv-01451-MJP-MLP Document 40 Filed 06/02/20 Page 2 of 2



 1   the same day they are filed. Accordingly, having reviewed Plaintiff’s Motion, the balance of the

 2   record, and finding good cause, the Court hereby ORDERS:

 3          (1)     Plaintiff’s Motion (dkt. # 38) is GRANTED. Plaintiff is granted leave to file an

 4   over-length response brief with an additional eight (8) pages, for a total of 32 pages. Pursuant to

 5   Local Rule 7(f)(4), Defendants are permitted to file a reply brief with an additional four (4)

 6   pages, for a total of 16 pages.

 7          (2)     The Clerk is directed to send copies of this order to the parties and to the

 8   Honorable Marsha J. Pechman.

 9          Dated this 2nd day of May, 2020.


                                                           A
10

11                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23



     ORDER RE: PLAINTIFF’S MOTION TO FILE AN OVER-LENGTH BRIEF- 2
